Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Keith Darnell McNeill appeals the district court’s order denying his motion for a reduction of sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find the district court did not abuse its discretion in denying the motion. See United States v. Munn, 595 F.3d 183, 186-87 (4th Cir.2010). Accordingly, we affirm the district court’s order for the reasons stated there. See United States v. McNeill, No. 4:08-cr-00012-HCM-FBS-l (E.D.Va. Nov. 30, 2009). Further, we deny McNeill’s motion for the appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.